Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142936                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  GALE BOERTMANN,                                                                                      Stephen J. Markman
                                                                                                       Diane M. Hathaway
           Plaintiff-Appellee,                                                                             Mary Beth Kelly
  v                                                                 SC: 142936                             Brian K. Zahra,
                                                                    COA: 293835                                       Justices
                                                                    Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the March
  8, 2011 judgment of the Court of Appeals, and we REMAND this case to the Macomb
  Circuit Court for entry of an order granting summary disposition to defendant.
  MCL 500.3105(1) provides, “Under personal protection insurance an insurer is liable to
  pay benefits for accidental bodily injury arising out of the ownership, operation,
  maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this
  chapter.” An injury arises out of the use of a motor vehicle as a motor vehicle when “the
  causal connection between the injury and the use of a motor vehicle as a motor vehicle is
  more than incidental, fortuitous, or ‘but for.’” Thornton v Allstate Ins Co, 425 Mich 643,
  659 (1986). Here, as tragic as the motor vehicle accident that caused the death of
  plaintiff’s son was, the causal connection between plaintiff’s injury, i.e., post-traumatic
  stress disorder, and the “use of a motor vehicle as a motor vehicle” is not “more than
  incidental, fortuitous, or ‘but for.’” Any injury suffered by plaintiff was too attenuated to
  be compensable. Plaintiff herself was in no way involved in the motor vehicle accident;
  she was not on the motorcycle with her son, nor was she in the vehicle that struck her
  son; and she was not struck by the motorcycle or by the vehicle that struck her son.
  Instead, just as with the plaintiff in Keller v Citizens Ins Co of America, 199 Mich App
  714 (1993), plaintiff was simply a bystander who very unfortunately witnessed an
  accident that resulted in her son’s death. Accordingly, just as with the plaintiff in Keller,
  plaintiff is not entitled to no-fault benefits.

         HATHAWAY, J. (dissenting).
         I believe that the Court of Appeals correctly analyzed this matter and reached the
  correct result. Accordingly, I would affirm the Court of Appeals.

         CAVANAGH and MARILYN KELLY, JJ., join the statement of HATHAWAY, J.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2012                   _________________________________________
           t1120                                                               Clerk